Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Application for Patent Examination filed on March 18, 2019 regarding Application No. 16/261,815.
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The invention of claims 1, 9 and 13 is directed to setting data protection (or backup) policies based on a full capacity forecast and a full capacity threshold.
The closest prior art Chamness (US 8,688,927) discloses a full capacity time based forecast for backup storage [abstract, FIG. 2, FIG. 4 and c7 L1-15]. Chamness further discloses that it is determined whether the full capacity time is qualified; wherein in various embodiments, determining whether the full capacity time is qualified comprises determining whether the peak value of R squared is greater than a predetermined threshold (e.g., a value of 0.9) [c7 L55-65]. However, it is clear the this threshold is entirely different to the claimed time to full capacity threshold (TFCT); and Chamness is silent regarding the claimed first determination that the first TFCP is below the TFCT.
The next closest prior art Aaltonen (US 2006/0047576) discloses another method for managing backup storage using capacity forecasting; and explicitly discloses that  the first instructions may monitor memory by predicting the time at which the memory will reach full capacity based on the current rate of memory consumption;  wherein if the predicted time falls below a minimum threshold the second instructions will generate memory purchase options [¶0042]. However, this again is clearly a different threshold than the one claimed and a different relation.
Thus, the examiner finds the claimed invention to be non-obvious over the prior art of record. Claims 1-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132